Per Curiam.
This was an action for the dissolution of a co-partnership, the appointment of a receiver, and for an accounting between partners. From a judgment in favor of the plaintiff according to the prayer of the complaint, the defendant has appealed.
The court below found that a copartnership existed as alleged, together with the terms of the copartnership agreement, and also found ample grounds for the dissolution of the copartnership and the appointment of a receiver. The case presents questions of fact only, and a review of the testimony would be profitless to the parties, the profession, or the public. We therefore deem it sufficient to say that the findings are supported by ample testimony, and the judgment is accordingly affirmed.